Opinion by Rice, P. J.,
The question raised on the argument of this appeal is, whether a mechanic’s lien for grading and sodding a yard *15surrounding a suburban house in course of erection, and for planting trees along the sidewalk in front of it, can be sustained. If the law gave a lien for the work and materials furnished for or about the erection or construction of a “residential plant,” we would be disposed to agree with the appellant’s counsel in his contention that the yard and sidewalk, with their trees and sod, were as much part of it as the house itself. But the Act of June 16,1836, P. L. 695, recognized only the furnishing of work and materials for or about the “erection or construction” of a building; and, while it is probably true that many things form part of a modern house that did not in 1836, and a lien therefor may be sustained under that act, yet it is still as essential as it was at that time that they enter into or form part of the erection and construction of the building. We are of opinion that the court was clearly right in holding that his outside work was not part of the erection and construction of the building, within the meaning of the act of 1836, and we can add nothing profitably to what the court has said upon that subject. It must be conceded that sec. 2 of the Act of June 4,1901, P. L. 431, is broader in its provisions than the act of 1836, and possibly it would bear a construction which would sustain the lien in this ease, at least so far as it relates to the grading and sodding of the lawn. But if it were construed as extending the right to file a lien for that class of work or materials, it would, to that extent, be in conflict with sec. 7, art. Ill of the constitution, as shown by the cases reviewed in the opinion of the learned judge below, to which should be added Sax & Abbott Construction Co. v. School Dist. of Wilkes-Barre, 237 Pa. 68. We cannot agree with the learned counsel for the appellant that the principle involved in those decisions would not apply to a law extending the right of mechanics’ liens to a new class of creditors furnishing new classes of materials and new classes of labor. The constitution did not ipso facto repeal the mechanics’ lien laws as they stood in 1874; but the above section of the constitution, as construed in the cases referred to, *16clearly forbids the extension of the rights and privileges of a special class of creditors with respect to the collection of other special classes of debts.
The judgment is affirmed.